Citation Nr: 1523480	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-09 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for loss of eyesight.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned at a videoconference hearing in July 2013.  The transcript of the hearing is contained in the claims file.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents reveals VA treatment records relevant to the current appeal.


FINDINGS OF FACT

1.  On July 16, 2011, the Veteran was admitted for acute ischemic stroke, and was found to have significant left side motor function deficiency and left side visual impairment.

2.  On July 29, 2011, the Veteran fell from a wheelchair.  Subsequent medical evaluations do not indicate any worsening of his left side visual impairment.

3.  The preponderance of the evidence reflects that the Veteran did not incur any additional loss of eyesight over the course of his in-patient medical treatment, nor that any additional disability was incurred for which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA employees or due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for service connection pursuant to 38 U.S.C.A. § 1151 for loss of eyesight have not been met.  38 U.S.C.A. §§ 1110, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated in November 2011, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, including what information and evidence must be submitted by the Veteran and what will be obtained by VA.  This notice also advised the Veteran of the specific elements required to establish service connection under 38 U.S.C.A. § 1151.  The notice provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The case was last adjudicated in May 2012, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

A VA medical opinion was obtained in April 2012 from an ophthalmology resident who reviewed the entire claims file, including the Veteran's VA treatment records therein, and provided an adequate and informed opinion on the etiology of his loss of eyesight.  The Board notes that as the record already establishes that the Veteran has a current disability manifested by partial loss of eyesight and the medical events following the onset of this disability are well documented in the VA treatment records, there is no need for the Veteran to undergo an in-person VA examination, and the April 2012 medical opinion is adequate for the Board's adjudication herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim.

The Veteran was afforded a VA hearing with the undersigned in July 2013.  During the Board hearing, the undersigned explained the deficiencies in the Veteran's case and the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering these claims.  The Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue.  See ATD Corp. v. Lydall, Inc. ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The issue is thus ready to be considered on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of the veteran's willful misconduct and either: 1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  38 U.S.C.A. § 1151.

The first element of a claim under 38 U.S.C.A. § 1151 is whether the Veteran has an additional disability as a result of VA care or treatment.  See 38 C.F.R. § 3.361.  If an additional disability is present, the issue then becomes whether the VA procedure actually caused the additional disability.  Id. 

However, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151; rather, the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Analysis

The Veteran contends that he has had loss of eyesight due to a fall caused by the negligence of a VA hospital employee.  He testified in July 2013 that while hospitalized for a stroke, he was initially seen by an eye doctor who found that he had greatly decreased vision on the left, but that he could get a lot of that vision back.  Several days later, he was in a wheelchair and the man pushing him turned a corner too quickly, abruptly stopped, and caused the Veteran to fall out of the chair and hit his head on the floor.  After that, he has no memory of the next two weeks, but was told that he was having seizures and in a coma.  He stated that he believes that the fall from the wheelchair caused him to have a second stroke, which resulted in his visual defect becoming much worse and permanent.

The Veteran's VA treatment records show that on July 16, 2011, after an evening of heavy substance consumption, he was admitted with complaints of head pain, left leg and arm tingling and numbness, and facial numbness.  The Veteran denied any changes in vision.  A preliminary radiology report found hypoattenuation within the right parieto-occipital lobes consistent with acute infarct.  The Veteran was diagnosed with a right posterior cerebral artery (PCA) acute ischemic stroke, with the likely etiology "due to recent cocaine use causing vasospasm and hypoperfusion."  On July 17, 2011 it was noted that the Veteran had fallen prior to admission, and that morning he fell to his knees but did not hit his head.  Pupils were restrictive, minimally reactive, and uneven.  A neurology examination found that the Veteran had possible worsening of his neurological symptoms due to "expected post-infarct cerebral edema vs hemorrhagic conversion of his recent right PCA ischemic infarct."  An addendum noted that a CT scan showed possible extension of the previously involved territory affected.  It was also noted that the Veteran had poor insight into the current severity of his condition.

On July 18, 2011, it was noted that the Veteran's left side motor function had worsened, although he believed that it had been unchanged.  At an occupational therapy assessment, the Veteran was found to have mild left side visual neglect and difficulty tracking to the far left visual field.

On July 19, 2011, he denied new vision loss and was able to follow a pen tip with his eyes all the way to the left.  In a neurology addendum, the neurologist noted that the Veteran was anosognostic regarding his left side sensory deficits which could be caused by a right cortical parietal lesion.  See Dorland's Illustrated Medical Dictionary 96 (32nd ed. 2012) (Anosognosia is "unawareness or denial of a neurological deficit.").  On July 20, 2011, the Veteran was noted to be "impulsive trying to get up quickly."  CT imaging showed worsening edema of the right PCA ischemic infarct.

On July 21, 2011, the Veteran was unable to do visual field testing because he felt too tired and denied any vision changes.  He also reported having difficulty seeing objects in the left visual field and demonstrated clear left visual field neglect.  On July 22, 2011, the Veteran reported decreased vision in the left field and "slightly off" visual acuity.  A physician's examination found left homonymous hemianopsia with "[p]oor prognosis for recovery of visual function."  The Veteran reported no changes in vision on July 24 or 25, 2011.  On July 25, 2011 it was again noted that the Veteran had "[l]imited insight to current functional deficits and medical situation."  The Veteran was found to have continued difficulty recognizing objects on the left side on July 27, 2011.

On July 28, 2011, the Veteran's physician found that he continued to have "significant left homonymous hemianopsia."  See Dorland's Illustrated Medical Dictionary 835 (Hemianopsia or hemianopia is the "defective vision or blindness in half of the visual fiend of one or both eyes.").

On July 29, 2011, the Veteran fell after returning from therapy.  A medical student recorded that "[p]er patient, he was transferring from his wheelchair to his walker and fell forward, hitting his head and left arm/hand."  The physical therapist reported that the Veteran impulsively got up from the wheelchair without ensuring that his left hand was on the walker and that he lifted his foot to tighten his shoes randomly while walking.  He noted that the Veteran had "impaired decision making for his safety."  On the same day as the fall, a post-fall note was also provided by a nurse who witnessed the incident.  She wrote that she observed the Veteran returned to his unit by an escort, and before the escort could stop, the Veteran jumped up and out of the wheel chair and stumbled to the floor.  She noted that the Veteran overestimates and forgets his limitations.  The Veteran was noted to be very restless after the fall.  He denied any vision changes.  A CT scan showed no acute intracranial pathology and focal hyperdensities within the evolving right PCA distribution infarct were noted.

On July 30, 2011, the Veteran again fell while in the shower room.  Later that morning the Veteran had several seizures and was transferred to the intensive care unit.  They were found to be likely related to his recent stroke.  The Veteran was given an MRI and was found to have acute/subacute right PCA territory infarct, with no hemorrhage.  On August 1, 2011, it was noted that the Veteran was not always fully oriented and had difficulty remembering where he was and that he had had a stroke.

On August 5, 2012, the Veteran was again noted to have significant left hemianopsia, and MRI imaging showed interval worsening of the previously reported right PCA infarct with new small areas of restricted diffusion.  The next day the Veteran returned to physical therapy, and was found to be alert and oriented, but with impulsivity and left side hemiparesis and neglect.  On August 8, 2011, the Veteran requested to go home and reported that his vision was better than it was.  Left side hemianopsia was again noted on August 11, 2011.  On August 12, 2011, the Veteran stated that he felt his vision was "fine" and "that he could drive safely."  It was noted that the Veteran had been working with physical therapy to improve awareness and scanning on the left side.  At a psychology inpatient consultation, the Veteran reported that his sight had gotten better "10 times on the left" since the stroke.  The psychologist noted that the Veteran's "insight regarding his cognitive and functional deficits is absent."  By August 18, 2011, the Veteran began to show improved understanding of his medical condition.  

At a September 2011 eye consultation, he was found to have left homonymous hemianopsia following a right PCA stroke with poor prognosis for recovery of visual function.

A VA medical opinion was obtained from an ophthalmology resident in April 2012.  This examiner stated that it was less likely than not that the Veteran's loss of vision became worse as a result of the fall from a wheelchair on July 29, 2011, with subsequent striking of the head.  He explained that brain imaging performed after admission on July 16 showed complete occlusion of the right PCA.  Because the right occipital lobe provides vision to the left hemifield, the Veteran would have had complete left homonymous hemianopia consistent with a stroke prior to his fall on July 16.  Additionally, imaging performed on July 29 and 30 showed that the previously seen infarct was not changed from the prior CT scan, and therefore there was no imaging evidence of any further damage to the head or brain following the fall.

For the following reasons, application of the law to the above facts warrants denial of the claim for entitlement to compensation benefits under 38 U.S.C.A. § 1151 for loss of eyesight.  The VA ophthalmology resident's opinion was based on a thorough and careful review of the claims file and was consistent with the evidence therein.  The examiner thoroughly addressed the Veteran's contention and provided adequate rationale for his finding, explaining that the Veteran's medical records prior to the fall already showed that he had complete loss of vision on the left side, and that there was no indication that this disorder was worsened following the fall incident.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

There is no contrary medical opinion in the evidence of record.  The Board must also consider the lay evidence.   Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the relationship between his fall from a wheelchair and his loss of eyesight, is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

To the extent that the Veteran is competent to offer an opinion on this complex medical question, the specific, reasoned opinion of the ophthalmology resident who provided the April 2012 VA opinion is of greater probative weight than the Veteran's more general lay assertions.  In addition, the Veteran's lay statements indicating that his loss of eyesight prior to the July 29, 2011 accident was not as severe as it was later found to be after the accident are not credible as they conflict with the medical evidence of record.  As fact finder, when considering whether lay evidence is satisfactory, the Board may consider, among other things, internal consistency of statements and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record).  The VA treatment records reflect that the Veteran was profoundly disoriented during the time of his hospitalization following his stroke.  He was repeatedly found to have limited insight regarding the extent of his neurological symptoms following the stroke, including his vision impairment, and therefore his recollections regarding the severity of his symptoms at that time are not reliable.  The Veteran's testimony at the July 2013 Board hearing is was also contradicted by the evidence of record.  For example, he stated that prior to his fall from the wheelchair, he had been told by the eye doctor that his vision would likely improve.  The VA treatment records show, however, the examiner clearly noted "[p]oor prognosis for recovery of visual function."  

Furthermore, the Veteran's contention that he fell on July 29, 2011 due to the negligence of the VA employee pushing his wheelchair is also not supported by the record.  The VA treatment records show that the Veteran had severe difficulty with impulsive behavior following his stroke, and on numerous occasions attempted to ambulate on his own even though he was not yet physically stable enough to do so.  Notations from several sources, including a nurse who witnessed the event, and recorded on the same day as the accident, stated that the Veteran fell when he quickly rose from the wheelchair without properly supporting himself on the walker.  Therefore, even if the Board had found that the Veteran incurred an additional vision disability following his fall on July 29, 2011, there is no evidence that this fall was the result of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA or due to an event not reasonably foreseeable.  On the contrary, the Board finds ample evidence that the Veteran had already been noted to be at great risk of falling, as he had fallen prior to admission and on the day of admission, and therefore an accidental fall was clearly a reasonably foreseeable event, which had been discussed with the Veteran on several occasions.  Additionally, as the Veteran's contention that he fell due to a VA employee pushing him too fast has been found to be not credible, no incident of carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of any VA employee has been credibly alleged.   See 38 U.S.C.A. § 1151.

In sum, the preponderance of the evidence of record reflects that the Veteran did not incur an additional disability as a result of VA care or treatment.  The benefit of the doubt doctrine is therefore not for application, and the Veteran's claim for entitlement to compensation for loss of eyesight pursuant to 38 U.S.C.A. § 1151 must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for loss of eyesight is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


